Citation Nr: 0600537	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04 08-493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diarrhea.

2.  Entitlement to an increased initial disability rating in 
excess of 30 percent for depressive disorder.

3.  Entitlement to an increased initial disability rating in 
excess of 10 percent for coronary artery disease.

4.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

5.  Entitlement to an increased initial disability rating in 
excess of 10 percent for tinnitus.

6.  Entitlement to a compensable initial disability rating, 
from August 28, 2002 to May 18, 2003, for hypertensive blood 
pressure.

7.  Entitlement to an increased initial disability rating in 
excess of 10 percent since May 19, 2003, for hypertensive 
blood pressure.

8.  Entitlement to an increased initial disability rating in 
excess of 10 percent for gastroesophageal reflux disease 
(GERD).

9.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1986, from February 1987 to February 1989, and from 
October 2001 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision which, in pertinent 
part, denied service connection for nausea, weakness and 
diarrhea; granted service connection at a 30 percent 
disability rating for depressive disorder; granted service 
connection at a 10 percent disability rating for coronary 
artery disorder; granted service connection at a 10 percent 
disability rating for tinnitus; granted service connection at 
a noncompensable (0 percent) disability rating for bilateral 
hearing loss; granting service connection at a noncompensable 
disability rating for hypertensive blood pressure; and 
granted service connection at a noncompensable disability 
rating for GERD.  In May 2003, the veteran filed a notice of 
disagreement with this decision.  

In September 2003, the RO issued a rating decision which 
granted an increased disability rating of 10 percent for the 
veteran's hypertensive blood pressure, effective from May 19, 
2003.  The veteran continues to disagree with the initial 
disability rating assigned to this condition. See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased 
rating remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit).  Moreover, as the increased rating was 
not made effective back to the initial date of service 
connection, the Board shall consider the staged ratings 
assigned by the RO separately. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

During the course of this appeal, the veteran filed a claim 
seeking entitlement to a TDIU rating. The RO's September 2003 
decision denied entitlement to a TDIU rating.  The veteran 
filed a notice of disagreement with this decision in October 
2003.  In January 2004, the RO issued a statement of the case 
addressing this issue, and in February 2004, the veteran 
timely perfected his appeal herein.  

In January 2004, a DeNovo Review Decision by a Decision 
Review Officer granted, in pertinent part, service connection 
for nausea, as a symptom of his service-connected GERD, and 
granted service connection for weakness, as symptoms of the 
veteran's service-connected coronary artery disease.  The 
decision did not, however, alter the initial ratings 
previously assigned to each of these conditions.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  Accordingly, the 
veteran's claims herein for an increased disability rating 
for tinnitus is stayed.  

The issues of service connection for diarrhea; and 
entitlement to increased ratings for coronary artery disease, 
depressive disorder, hypertensive blood pressure, and GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 28, 2002 to May 18, 2003, the veteran's 
hypertensive blood pressure has required continuous 
medication for control.

2.  The veteran's bilateral hearing loss is manifested by 
Level II hearing in the right ear and Level I hearing in the 
left ear.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
hypertensive blood pressure, from August 28, 2002 to May 18, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable initial disability 
rating, from August 28, 2002 to May 18, 2003, for his 
service-connected hypertensive blood pressure; and a 
compensable initial disability rating for his service-
connected bilateral hearing loss.

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Since the veteran appealed the initial rating assigned in 
this matter, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hypertension
  
The RO has assigned a staged rating for the veteran's 
service-connected hypertensive blood pressure.  Specifically, 
the RO has assigned a noncompensable disability rating for 
this condition from August 28, 2002 to May 18, 2003.  Since 
May 19, 2003, the RO has assigned a 10 percent disability 
rating for the veteran's hypertensive blood pressure.

The veteran's service-connected hypertensive blood pressure 
is evaluated using the criteria under in Diagnostic Code 7101 
for hypertensive vascular disease. 38 C.F.R. § 4.104, DC 
7101. Under Diagnostic Code 7101, a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  A 20 percent 
disability rating may be warranted with diastolic pressure 
readings predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  With diastolic pressure 
predominantly 120 or more, a 40 percent evaluation will be in 
order.  With diastolic pressure readings predominantly 130 or 
more, a 60 percent evaluation is warranted. Note 1 indicates 
that hypertension must be confirmed by readings taken two or 
more times on at least three different days. Hypertension 
means the diastolic blood pressure is predominantly 90 or 
greater.

After reviewing the evidence of record, the Board finds that 
the veteran's hypertensive blood pressure warrants an 
increased disability rating of 10 percent for the period from 
August 28, 2002 to May 18, 2003.  A review of his service 
medical records revealed that the veteran was prescribed 
aspirin, Dilatam and Propanolol during his active duty 
service, in April 2002.  A VA examination for the heart, 
conducted on March 13, 2003, diagnosed the veteran with 
hypertensive blood pressure.  The report also noted that the 
veteran should be taking medication.  Thus, it appears the 
veteran's hypertensive blood pressure has been treated with 
medications, or should have been treated with medication from 
August 28, 2002 to May 18, 2003.  Accordingly, a 10 percent 
disability rating is warranted during this time frame.

At no time from August 28, 2002 to May 18, 2003, were the 
veteran's diastolic pressure readings predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Thus, 
a rating in excess of 10 percent is not warranted.

B.  Bilateral Hearing Loss

The veteran is seeking an increased (compensable) disability 
rating for his service-connected bilateral hearing loss.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The basic method of rating bilateral hearing loss is based on 
examination results including a controlled speech 
discrimination test (Maryland CNC), and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, they are applied to tables of the rating 
schedule in order to derive the percentage rating to be 
assigned.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86, references Table VIa, which reflects the 
schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests. See 38 C.F.R. § 4.85(h), Table VIa.

The veteran's most recent VA audiological examination, 
performed in March 2003, revealed right ear decibel 
thresholds of 75, 40, 55, 60 at the respective frequencies of 
1000, 2000, 3000, and 4000 hertz; the average decibel 
threshold for these frequencies was 57.5.  As to the left 
ear, the decibel thresholds for these frequencies were, 
respectively, 40, 50, 60, 70; the average decibel threshold 
for these frequencies was 55.  The examination noted speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  Applying this information to the 
tables of the rating schedule indicates the veteran has Level 
I hearing left ear and Level II in the right, and such 
warrants a 0 percent rating for bilateral hearing loss under 
Diagnostic Code 6100.  

The findings his March 2003 VA examination do not meet the 
requirements of an exceptional pattern of hearing under 
38 C.F.R. § 4.86.  Accordingly, entitlement to a higher 
(compensable) rating is not shown. See 38 C.F.R. §§ 4.85, 
4.86.

Based on the medical evidence, the veteran's bilateral 
hearing loss has been properly rated as noncompensable (0 
percent) since the effective date of service connection.  
There are no periods of time since the effective date of 
service connection during which the requirements for a 
compensable rating are shown, and thus higher "staged 
ratings" are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The preponderance of the evidence is against the claim for a 
higher (compensable) rating for bilateral hearing loss.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements when a 
veteran submits a claim for benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's October 2002 and May 2003 letters, the April 2003, 
September 2003 and January 2004 RO decisions, and the January 
2004 statement of the case (SOC), advised the veteran of all 
4 elements of the required notice described above.  Further, 
the Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although complete 
notice may not have been provided to the appellant prior the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran concerning these issues.  As for 
his hearing loss claim, the RO has provided the veteran with 
a VA audiological examination, the report of this examination 
is within the veteran's claims folder.  Thus, a decision on 
the veteran's bilateral hearing loss claim is appropriately 
arrived in this matter by mechanical application of the 
rating schedule. Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  As for the veteran's increased rating for 
hypertensive blood pressure, from August 28, 2002 to May 18, 
2003, the decision in this matter is a grant of additional 
benefits to the veteran.  Moreover, the Board's decision 
herein was made for the purpose of eliminating the RO's 
assigned staged rating periods, which the Board believes was 
applied in error.

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of these claims.  


ORDER

A disability evaluation of 10 percent for hypertensive blood 
pressure, from August 28, 2002 to May 18, 2003, is granted.  

A higher (compensable) initial disability rating for 
bilateral hearing loss is denied.




REMAND

The veteran is seeking service connection for diarrhea.  He 
is also claiming increased initial disability ratings for 
coronary artery disease, depressive disorder, hypertensive 
blood pressure, and GERD.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

A.  Service Connection for Diarrhea

The veteran is seeking entitlement to service connection for 
diarrhea.  A review of his service medical records revealed 
treatment for and complaints of diarrhea.  Although the 
veteran underwent a work-up for this condition during service 
in March 2002, a conclusive diagnosis of a chronic condition 
was not indicated.

Following his discharge from the service, the veteran 
continued to report, as reflected in post service medical 
records, complaints of diarrhea.  However, no conclusive 
diagnosis of a chronic condition was indicated.  

Under the circumstances of this case, the Board believes that 
the veteran should be scheduled for the appropriate VA 
examination to determine whether the veteran's intermittent 
complaints of diarrhea are manifestations of a chronic 
condition, and if so, whether this condition was incurred in 
or aggravated during his active duty service.

B.  Increased Rating Claims

A letter in the claims folder, dated in May 2004, indicated 
that the veteran had recently undergone a VA Persian Gulf 
Registry Examination.  The letter indicated that the 
examination and laboratory tests revealed the following 
problems: reflux esophagitis, history of cerebrovascular 
accidents, hypertension, chronic fatigue, heart trouble, and 
arthritis.  The report of this examination, however, is not 
in the claims folder.

In February 2005, the veteran submitted a statement 
indicating that he was receiving ongoing treatment from the 
VA medical center in Little Rock, Arkansas.  Thereafter, he 
submitted a treatment report, dated in April 2005, indicating 
that he had a stent placed in the first diagonal branch of 
his heart a week earlier.  The report also noted that he had 
undergone a cardiac catheterization in March 2005, which 
revealed a mid LAD with 55 percent stenosis.  The veteran 
also submitted a treatment report, dated in May 2005, which 
indicated that his blood pressure was not well controlled.

In June 2005, the veteran submitted a statement indicating 
that he could no longer work due to his disabilities.

Under these circumstances, the RO should attempt to obtain 
all of the veteran's treatment records from the VA medical 
center in Little Rock, Arkansas.  

In addition, in his VA examination for the heart, performed 
in March 2003, the veteran indicated that he was being 
treatment by a private physician, identified as "Dr. 
Conners."  The RO should, with the assistance of the 
veteran, attempt to obtain these treatment records.

Given the passage of time, as well as the above-cited records 
which suggest that his service-connected conditions may have 
worsened, the Board believes that the RO should schedule the 
veteran for the appropriate VA examinations to determine the 
current severity of his service-connected coronary artery 
disease, depressive disorder, hypertensive blood pressure, 
and GERD.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  With the assistance of the veteran, the RO 
should attempt to obtain the treatment records from 
the veteran's private physician, "Dr. Conners," 
mentioned in the March 2003 VA examination report.  
In addition, regardless of the veteran's response, 
the RO should obtain updated treatment records from 
the VA medical centers in Little Rock, Arkansas and 
in Memphis, Tennessee (VA Persian Gulf Registry 
Examination), dated since January 2004.

2.  The veteran should be afforded a VA examination 
to determine the current severity of his service-
connected coronary artery disease and hypertensive 
blood disorder.  The claims file should be made 
available to the examiner for review in connection 
with the examination. All necessary tests and 
studies should be conducted, to include exercise 
testing.  The examiner should determine the level 
of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a laboratory 
determination of METs by exercise testing cannot be 
done for medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops should be provided 
expressed in METs.  To the extent possible, the 
examiner should state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X- ray.  The 
examiner should determine the number, if any, of 
episodes of acute congestive heart failure in the 
past year and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  

3.  Thereafter, the RO should arrange for a VA 
examination of the veteran by an appropriate 
physician(s) to determine the extent of impairment 
from the veteran's service-connected GERD.  The 
veteran's claims file should be reviewed by the 
examiner(s) in 
conjunction with the examination, and any indicated 
studies must be completed.  

     The examiner(s) should detail any complaints 
and symptoms and indicate the presence or absence 
of each of the following symptoms attributable to 
GERD: pain, vomiting, material weight loss, 
hematemesis, melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis, and substernal, arm, 
or shoulder pain.  The examiner should also express 
an opinion as to whether the disability results in 
considerable or severe impairment of health.  

     The examiner also is requested to determine 
the current existence and etiology of any current 
separate disability manifested by diarrhea, and its 
relationship to service, (including the veteran's 
diarrhea complaints noted therein).  The examiner 
should also comment on whether there is any 
relationship between a separate, distinct 
disability manifested by diarrhea, and the 
veteran's service-connected disabilities (coronary 
artery disease, depressive disorder, hypertensive 
blood pressure, and GERD).

4.  Following completion of the above development, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the current 
severity of his service-connected depressive 
disorder.  The claims folders should be made 
available to the examiner for review prior to the 
examination and all necessary testing should be 
accomplished.  The psychiatric examiner should 
provide accurate and fully descriptive assessments 
of all clinical findings resulting from the 
service-connected depressive disorder and address 
the presence or abs0ence of the specific criteria 
set forth in VA's rating schedule for psychiatric 
disability.  The examiner should provide a full 
multi-axial evaluation to include the assignment of 
a numerical score on the Global Assessment of 
Functioning (GAF) scale.  The significance of the 
assigned numerical score should be explained, in 
light of all previously assigned scores.

5.  Thereafter, the RO should review the veteran's 
claims on appeal: (1) service connection for 
diarrhea; (2) an increased initial disability 
rating in excess of 30 percent for depressive 
disorder; (3) an increased initial disability 
rating in excess of 10 percent for coronary artery 
disease; (4) an increased initial disability rating 
in excess of 10 percent for hypertensive blood 
pressure; (5) an increased initial rating in excess 
of 10 percent for gastroesophageal reflux disease 
(GERD); (6) entitlement to TDIU.  If any claim 
remains denied, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case, and give them an opportunity 
to respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


